Title: To Thomas Jefferson from Charles Buxton, 25 June 1805
From: Buxton, Charles
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York June 25th. 1805. Greenwich St.
                  
                  I feel a particular pleasure on enclosing herewith some designs & drawings (upon subjects that have engaged my attention) especially as I am of opinion, that they may be acceptable; judging from the slight opportunity I have enjoyed of conversing familiarly with you some years since—
                  To recall your recollection of me, I will only observe that on the 1st of April 1793, (being married the preceding evening) I went on a jaunt to Philadelphia with Mrs B & a female friend; & according to previous arangment lodged at Mrs House’s; where during a stay of ten days I had frequently the gratification of being in your company—
                  I suggested to my friend Dr Mitchell my intention of writing to you, which meeting his approbation, shall hope the communication may be agreeable Being 
                  Sir With every Sentiment of Respect & Esteem Your’s
                  
                     Chas Buxton 
                     
                  
                  
                Enclosure
                                                
                            Drawings No. 1 & 2
                     These drawings represents a distilling apparatus which answers for the purpose of obtaining fresh water at sea—The cask containing the furnace, was lined with lead, rendered perfectly tight by being soldered at the joints, viz the neck of the furnace & at the upper rim whereon the still head is adjusted &c—
                     The quantity of fuel required is comparatively trifling, as the fire is (excepting the aperture) surmounted by water, consequently the heat emitted is rapidly absorbed—
                     The tube passing from the upper part of the worm tubz; from the centre of the collar, to the surface of the water in the Still, will by attention in keeping the cooler filled, support the fluid at the same height in both vessels—thus rendering the apparatus a kind of perpetual Still—
                     When much saline matter has collected, it may be drawn off by the plug—
                     The casks that were fitted up & from which this discription is drawn, gave better than a pint of fresh water per minute, & by adding either a little charcoal or lime was rendered pleasantly agreeable to the palate—
                     The principle here adopted, of inserting the fire into the liquid to be raised into vapour, may perhaps be advantageously used in the boilers of Steam Engines, Brewers boilers & common Stills; in either of which cases the vessels may be made of strong staves—The outside of the furnace might be tinned—By these means the heavy expence of large copper vessels, would be diminished—
                     Fig. I. represents the body of a furnace made of strong sheet copper, with a serpentine flue—standing on a frame one inch high in the clear—At one extremity of the furnace, a tube of half an inch bore, bent at right angles, passes in a groove; one leg of which ascends perpendicularly a few inches above the surface of the flue—The short leg slides into the tube on the outside of the worm tub (where it should be laited) the tube ascending penetrates the worm tub near the top, and is continued to the centre of the copper collar, a few inches from the top of the rim—
                     Fig. II. The Grate for coal or wood—the iron door is fixed to a rim or hoop of about 4 inches deep, & when the grate is slided into the copper—the hasp of the door when also slided in, will keep the door its breadth from the grate—The door is 3 or 4 Inches from the external aperture—
                     No. 3.
                     Is a drawing of a pipe (with it’s section) for a fire engine. One half the size of the model which has been tried—The powers of a fire engine depending upon the elastic force of compressed air in the air vessel, led to the experiment, of adding an air vessel to the pipe—The index on the tube shewing the surface, that must at all times be kept upwards
                     To determine whether this instrument possesses superior advantages to the common will require experiments on a larger scale; but it would appear to be an evident improvement for the pipe when attached to the end of a lengthy leader, for at the distance of a hundred feet or more, the force of the water being diminished, the addition of this air vessel would renew that power
                     No. 4.
                     Is a drawing of the size exactly of the Instrument in my possession, made of silver (excepting the glass Globe)—It was constructed with the view of drawing the smoke of Segars or pipes of tobacco through water scented, to give the tobacco fumes, any required flavour & render the smoke cool & mild.
                     Fig. 1st The instrument adjusted for use—
                     Fig. 2nd Section of the Centre part
                     No. 5
                     Is a method for arresting the progress of fire in buildings Where Vaults or arches may be thought inadmissible.
                        
                        
                    